Title: From George Washington to Brigadier General Edward Hand, 1 January 1779
From: Washington, George
To: Hand, Edward


  
    sir
    Philadelphia January 1st 1779
  
Since I arrived here, I received Your favor of the 17th Ulto.
I am sorry the Country about Minisincks or within supporting distance could not afford forage sufficient to subsist Count pulaski’s Horse. Matters respecting them and their Quarters are arranged before this. As to the German batallion—should any pressing circumstances arise to make it essential, you may call it from Easton.
With respect to an expedition against the Indian and Tory settlements, which you mention, their reduction is to be wished; Yet it appears to me, that great difficulties and expence must attend it; and, that nothing will justify it’s being undertaken, but the fairest prospects—indeed a certainty of success. These, from the idea I have of the Country—from the sentiments of Others—from the precarious supplies of provender necessary for the Horses to be employed—which would consequently place the support of the troops on a very doubtful & hazardous footing—do not present themselves—and, without taking any consideration of the opposition on the part of the Enemy—of the harrassing of Your Men—and of many other difficulties which occur always in Winter enterprizes—more especially where the common benefits of shelter cannot be received, induce me for the present to be against the measure; You may nevertheless inform yourself by the best inquiries as to the facility and the means of attempting it—and transmit me your advices upon the subject. I am sir with regard & esteem Yr Most Obedt sevt

  Go: Washington

